'


                                                                                                                                      I                                                1
                                             Case 1:20-cr-00015-JPJ-PMS Document 15 Filed 06/22/20 Page 1 of 2 Pageid#: 18                                                                                           .




                                                                                                                                                                                                                                      '
                                                                                 .

                             .,
                                             '
                                                                                                                                  .                                   .
                                                                                                                                                                                   ,                     ,               ..
                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                Inj-ss ,                    .
                                                                                                                 .
        .

                                                                                                       Ix vusvxlvso svxvssolsvm cv covuv                                                                                                                               juv 22 292,                                       .
                                                                                                       FOR THE W ESTERN DISYRICT OF W RGINIA                                                                                                                       x
                                                                    ABINGDON DIYISION                                                                                                                                                                      ay; c. o yco as
                                                                                ,                                                                                                                                                 .                            sF  j                    .

                                             UNITED STATES OF AG RIPA     :                                          ..                                           .                                                      ,                                                                      .                   .
                                                                                                                              '
                 .   .                                                   .
                                                                                           .                                                   .              :                                                                                                             .                                                 K

                             '
                                             J       .
                                                                                     v..
                                                                                                                          .                                   :
                                                                                                                                                              : .
                                                                                                                                                                  casexo.)t                                                               p-R
                                                                                                                                                                                                                                            . )6                                        .                                     '
                 '
                                             COLE CM UNI '
                                                 .
                                                                                                                                      '                       :               Violations: 18U.S.C.j1001                                                                             '               '
                                                                                               .
                                                                                                                                                              :                ',         a6s.s.c.j5861                  '
                                                                                                                                                                                                                                                      -'       .                                                .
                                                 '                                                      .                                                                                                                                         '
                                                                     .                         '                                                                                                                              .                            '
                         .                                                                                                                                                                                                                                                      .           .
                                 .                                                                                                                                                           '                                                .
             '                                                                                              ..
                                                                                                                                               .                                                                 'j
                                     .
                                                                                                                                                        IND IC TM EN T                                                                                                  ,
                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                  .                            .



                                                                                                                                                        co tw T o u

                                                         TheGrandJurycjargesthat:                                                                                                                                                                                                                                        .
                                                             1.                      On oraboutJtme 2,2020 and June3,2020,in theW çstern DistrictofVirginia and                                                                                                                                                          '
                                             elsewhere,COLE CARINI,ifla matterwithin tv jtlrijdiction ofthe execujive branch ofthe                                                                                                                                                                                      . .


                                                                             .                                                                           .                         '
                                                                                                                                                                                                                                                                                                    t
                                             Governm entofthe United States,knowingly and willfully m adematerially false,fictitjous,and                                                                     .                                                                                                           .
                                             fraudulentstatem entsandrepresentations.                                                                                                      .                                                                                            ,               '
             '
                                                         2.                          On oraboutJune 2,2020,COLE CARINIreported to the Clinch Val
                                                                                                                                           .   '
                                                                                                                                                ley M edical                                         '           '
                                                                                                                                                                                                                                  .

                                                                                                                              :
                                             CenterinRichlands,Virginiawlthextensiveandsignificantinjuries'téhishandsâom anapparent
                                             explosion. Upon being questioned by m edicalpersorm eland 1aw enforcem elitCOLE CARINI
        .                                                                                                                                       '        .    .           .            . .
                                                             .                                                                        .,       .                                         .                                                                 .

                                             stated hehadbeeninjtlred inalawnmowingyccideni.
                                                                 .                                                                                                                                                                    .
                                                         3.                          On oraboutJtme3,2020,iriRoanoke,Virginia,COLE CARINIw asinterviewed

                                 ' byaSpecialAgentofthei7ederalBureauoflnvestigationlkow hehadbeeninjtlredandwhethe
                                                         .                                         '
                                                                                                                  'r                       '                      '                                                               '
    .



                                             ornothepossessed explosivesathisresidence.COLE UARIN1statedhe'had been injlzred in a'                                                                                                                                                                              '
                                             lawnmowinjaccidentandthattherewereno explosivesinhisresidence.                                                                                                                                                        . '
                                         .                                                                                                                                     t                 '
                                                                                                                          '
                                     .                                                                                                                                                                                                                                                                          k
                                                         4.                          At.thetimeoftheaforementionedinterviews,COLE CAltm tknew thatinfacthis                                                                                                                                                             '
                                             handshadbeeninjuredbyanexplosionancinotalâwnmowingaccident.Additiopally,COLE

                                                                                                                                                    .        Page 1 Of2                          .                                '                                         :
                                             Uu%AO#2023R00362
        11                                                                                                                                                                    ''                                                          '                                                     '   '
'

                                                                                      j     '.                    .                                     .


                                             Case 1:20-cr-00015-JPJ-PMS Document 15 Filed 06/22/20 Page 2 of 2 Pageid#: 19

                                                             '
                                                                                                           .                                                                                                                  .(                                          .
                                                                                                                                                                              .                                               h.




    ..../
                                             CARINIknew thathe ppssessed large am otmtsofexplosive matqri>lsin hi:residerye,
                                                         .                     ,
                                                                                                                         I
                                                                                                                            nnm ely,'                                   .    ,
                                                                                                                                                                                              ,
                                                                                                                                                                                                                  '           '
                                                             .                                                                                                          '                                                                                                     '
                                                                                                                                                                                                                              j
                                             Triacetone Triperoxide (TATP) and othermaterialswhich he Fasusing to make improvised
                                             explosive devicesy                                            .                                                        '                                         ,
                                                                                           .                                                    .                                                 .
                                                                                                                                    .                                                         ,                                       '


                                                             5.            The FederalBureau ofInvestigation is an agency pfthe executive branch ofthe
                                                                                                                                                    '                                                                                             '
        ,



                                             tjovernmentoftheUnited States.                                                                                                                   '
                                                             6.            A11inviolationofTitle18,UnitedStatesCode,Section 1001'(a)(2).
                                         .
                                                                                                                                                    C O IJN T TW O                                    '               '       .
                                                                                                                                                                                                                                                                  '
                                                                     . J                                                                                                          '
                                                                                                                                                                                                  '                                                   '
                                                                                                   .

                                                             1. On or'
                                                                     aboutJune 2,2020,in the W estern DistrictofVirginia and elsewhere,COLE .

                                             CARINIknowingly m anufactured and possessed à destructivedevicç,asdefined in 26 U.S.
                                                                                                                                C.j                             .




                                             58454$ & (9,to wit,a presstlre cookerbomb,notregistered to him in the N4tionalFireanns
                                             Registration and TransferRecord.                                                                                                                             ou
                                                                                                                     ?      f               .                                                 c
                                                             2.A1linviolaiion'ofTitle26,UnitedStatesCode,Section5861/ &(t).


                                             A TRUEBILL,this V 2                                                               dàyofJvme2020.                                                                         L
       .                .                      .                                                                                                            :                         .




                                                     .                                 .
                                                                                                                                                                            /s/tkandJuryForeperson                                                        .

                                              HO M A S T.CU LLEN                                                                                                                                                                                              .

                            6b UnitedStatesAttomey                                                                                                                  l                                                                                             '
                                                                                   .                                                    .                                                                 .
                                                                       .                                               b                        .       .                                                                                         .
                                                                                                                                                                                                                                                                  .
                                ..                                                                     .
                    .                                                                                              .            .                                                                                                             .           .
                                                                           .                                                                                                              ,                                       .                           '
                            .                                                                                              '                                                                          ,




                                                                               .                                                                                                                                  .       /
                                                                                                                                                                                 ''                           '
            .                                      . .                                         .




                                     .                                                                         .       (                                            '                                                                                                     '
                                                                 '                                                                                                                                                                                                        .
                                                                                                                                                                                                                      '                   ,
                                                                                                                                                                                                      .




                .                                                                              .
                                                                                                                                                        PV C2 0f2
                                                                                                                                                        '                                                                                     .                       ,
                                             USAO# 2020R00362
